Wheeler, C. J.
We are of opinion, that the court did not We are in excluding the witness, Hanks. Article 230 of the Penal Code, provides that “ persons charged as principals, accomplices, or accessories, whether in the same indictment, or in different indictments, cannot be introduced as witnesses for one another; but they may claim a severance; and if any one or more be acquitted, they may testify in behalf of the others.”
In Tilley v. The State, 21 Texas Rep. 200, we held, that one jointly indicted and convicted, whose punishment was fine only, and who had paid the fine, was a competent witness for the other defendant. But in this case, it does not appear that the party who was offered as a witness had paid the fine. Without such proof, he was certainly incompetent. The judgment is affirmed.
Judgment affirmed.